Case 1:21-cv-00532-SAG Document1-7 Filed 03/02/21 Page 1of1
CIVIL COVER SHEET

1S 44° (Rev. 08/16)

y
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as gg

™.

 

] e nfo ne c n I i except as
provided by local rules of court, This fonn, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk oir for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NENT PAGE OF THIS FORM)

fi. ~ Vr
I. (a) PLAINTIFFS DEFENDANTS | UW Mog"
M&T Bank Corporation é Ces ay é 2 Very
Bryce Carrasco * OB Uae» Gy
Wop Oyeily
IRS
(hb) County of Residence of First Listed Plaintiff Anne Arundel County of Residence of First Listed Defendant hes oa,

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attomeys (Finn Mane, Address, and Telephone Number}

THE TRACT

Attomeys df Knew!

 

(iN U.S, PLAINTIFF CASES ONLY) i

OF LAND INVOLVED.

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF

“up,

 

Jl. BASIS OF JURISDICTION (Place an “x” in One Box Only)

0 1 U.S Government
Plaintiff
BO 2 U.S. Government

Tefendant

Of 3 Federal Question

{U8 Government Not a Party)

O 4 Diversity

(dicate Citizenship of Farties in [tem [iT}

 

IV. NATURE OF SUIT (Pace an “x” in Gre Box Oni)

(Por Diversity Cases Only)

Il. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “¥" in One Box for Plainuff

and Gne Box for Defendant)

PTF DEF PIF DEF
Citizen of This State 1 OL  Incarparnted er Principal Place a4 (4
of Business In This State
Citizen of Another State 2 (9 2 Incorporated and Principal Place 3 ts
of Business In Another State
Citizen or Subject of a O03 © 3. Foreign Nation go 6 O86

Forelen Country

Click here for: Nature of Suit €

 

 

Leste: CONTRACT

TORTS naanae 2

co PORFEILUREPENALT Y=:

 

O 10 Insurance

120 Marine

C1 130 Miller Act

140 Negotiable Instrument

150 Recovery of Overpayment
& Enforcement of Judgment

151 Medicare Act

IS2 Recovery of Defaulted
Student Loans
(Excludes Veterans}

94 OO

PERSONAL INJURY

& 310 Airplane

315 Airplane Product
Liability

320 Assault. Libel &
Slander

O 330 Federal Employers’
Liabilay

GO 340 Marine

OC 345 Marine Product

PERSONAL INJURY

Gi 368 Personal Injury -
Product Liability

O 367 Health Care/
Pharmaceutical
Personal Injury
Product Liability

CF 368 Asbestos Personal
Injury Proxluct
Liability

PERSONAL PROPERTY

Propeny Damage

Product Liability

J 153 Recovery of Overpayment Etability
of Veteran's Benefils O 350 Motor Vehicle O 370 Other Fraud
0 160 Stockholders’ Suits 1 355 Motor Vehicle OF 371 Truth in Lending
CF 190 Other Contract Product Liability 380 Other Personal
198 Contract Product Liability [0 360 Other Personal
1) 196 Franchise Injury C1 385 Properly Damage
G 362 Personal Injury -
Medical Matpractice

 

[=o REAL PROPERTY a

acne CUVEE RIGHTS ees

GB 625 Drug Related Seizure
of Property 21 USC 881
0 690 Other

 

4

eee” HANKRRUPTCY

61 422 Appeal 78 USC 138
O 425 Withdrawal
28 USC 157

 

 

= PROPERTY RIGHTS :
C1 820 Copyrights
O $30 Patent
O 840 Trademark

   
 

 

 

Teen PATO, kom

vo SOCIAL SECURITY =~

 

‘PRISONER PETITIONS ©

 

O 210 Land Condemnation

GB 220 Foreclosure

OD 230 Rent Lease & Ejectment
GO 240 Torts to Land

GO 248 Tort Product Liability
QO 290 All Other Real Property

 

G 440 Other Civil Rights

GO 441 Voting

O 442 Employment

CO) 443 Housing!
Accommodations

(7 445 Amer. w/Disabilities -
Employment

O 446 Amer. w/Disabilities -
Other

8 448 Education

Habeas Corpus:
CY 463 Alien Detainee
O} $10 Mations to Vacate
Sentence
O $30 General
O $35 Death Penalty
Other:
D 540 Mandamus & Other
O 550 Cwil Rights
0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

O 710 Fair Labor Standards
Act

D 720 Labor/Management
Relations

O 740 Railway Labor Act

O) 741 Family and Medical
Leave Act

O 790 Other Labor Lingation

0 791 Employee Retirement
Income Security Act

 

0) $61 BLA (1395

1 862 Black Lung (923)

S1 863 DAWC/DIWW (405(¢))
O 864 SSID Title NVI

O1 865 RSI (495(g))

 

ot WEDERAL TAX SULTS 82

 

O 870 Taxes (U.S. Plain?
or Defendant)

0 871 IRS—Third Party
26 USC 7609

 

 

aaee IMMIGRATION sarnes

 

 

O 462 Natural:zation Application
0 465 Other Immigration
Actions

 

 

jo Doseriptions.

375 False Claims Act

376 Qui Tam (31 USC
3729)

401) Stale Reapportionment

410 Antitrust

430 Banks and Banking

450 Commerce

460 Deportation

470 Rackeleer Influenced and
Corrupt Organizations

480 Consumer Credit

490 Cable/Sat TV

850) Secunities‘Comm odities!
Exchange

890 Other Statutory Actions

891 Apricultural Acts

#93 Environmental Matters

895 Freedom of Information
Act

£96 Arbitration

899 Administrative Procedure
AeUReview or Appeal of
Agency Decision

950 Constitutionality of
State Statutes

Q9Q 9800390 O683M@ O0909000 O64

Qo

 

V. ORIGIN (Place an “N" in One Box Onty)

mi Original O12 Removed from O 3 Remanded from O 4 Reinstatedor O 5 Transferred from © 6 Multidisirict C78 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

Vil. REQUESTED IN
COMPLAINT:

VII. RELATED CASE(S)

15 USC 1681s-2

 

Brief description of cause: — . . .
Failure to fulfill obligations as furnisher of information

(7 CHECK IF THIS IS A CLASS ACTION
UNIDER RULE 23, F.R.Cv.P.

(See mstrictions):

x

DEMAND $

Lip 20

Cite the U.S. Civil Statute under which you are filing (De nor cite jurisdictional statutes unless diversity):

CHECK YES only if demanded in compiaint:

JURY DEMAND:

 

AW Yes No

 

 

IF ANY JUDG DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG JUDGE
